DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of the Claims
2.	This action is in response to papers filed 13 May 2021 in which claim 13 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
3.	Applicant’s election without traverse of Group I in the reply filed on 13 May 2021 is acknowledged.  However, Applicant has amended claim 13 (previously in Group II) to depend upon claim 7.  The restriction requirement is therefore withdrawn, and claims 7-8 and 13-14 are pending.
Lack of Sequence Compliance
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Specifically, the application fails to comply with CFR 1.821(c)-(f), which states:
(c)     Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy (see § 1.52(e)) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of §§ 1.822 and 1.823. This paper or compact disc copy is referred to elsewhere in this subpart as the “Sequence Listing.” Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier. The sequence identifiers must begin with 1 and increase sequentially by integers. If no sequence is present for a sequence identifier, the code “000” must be used in place of the sequence. The response for the numeric identifier <160> must include the total number of SEQ ID NOs, whether followed by a sequence or by the code “000.”

(d)     Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

(e)    A copy of the “Sequence Listing” referred to in paragraph (c) of this section must also be submitted in computer readable form (CRF) in accordance with the requirements of § 1.824. The computer readable form must be a copy of the “Sequence Listing” and may not be retained as a part of the patent application file. If the computer readable form of a new application is to be identical with the computer readable form of another application of the applicant on file in the Office, reference may be made to the other application and computer readable form in lieu of filing a duplicate computer readable form in the new application if the computer readable form in the other application was compliant with all of the requirements of this subpart. The new application must be accompanied by a letter making such reference to the other application and computer readable form, both of which shall be completely identified. In the new application, applicant must also request the use of the compliant computer readable “Sequence Listing” that is already on file for the other application and must state that the paper or compact disc copy of the “Sequence Listing” in the new application is identical to the computer readable copy filed for the other application.

(f)     In addition to the paper or compact disc copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the “Sequence Listing”  content of the paper or compact disc copy and the computer readable copy are the same must be submitted with the computer readable form, e.g., a statement that “the sequence listing information recorded in computer readable form is identical to the written (on paper or compact disc) sequence listing.”

5.	The Specification discloses nucleotide sequences in Table 1.  However, the sequences are not identified by a SEQ ID NO., nor is there a sequence listing.
6.	For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO.  In general, any sequence that is disclosed and/or claimed as a string of particular bases or amino acids, and that otherwise meets the criteria of CFR 1.821(a), must be set forth in the “Sequence Listing.”  See MPEP 2422.03.
7.	While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  
8.	For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Failure to comply with the Requirements will be considered nonresponsive.
Information Disclosure Statement
9.	The Information Disclosure Statement filed 18 December 2021 is acknowledged and has been considered.
Specification
10.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to RNAzol) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections 
11.	Claims 8 and 14 are objected to because of the following informalities:  
Claims 8 and 14 each contain the text “whether expression…are analyzed,” which appears to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “expression” in claims 7 and 8 is used by the claim to mean “an increase or decrease in amount,” while the accepted meaning of “expression” refers the amount of products of a gene (e.g., RNA or protein). The term is indefinite because the specification does not clearly redefine the term.
	B.	The gene registration numbers found in each of claim 13 and 14 are indefinite because, as noted in the Requirement for Restriction mailed 30 April 2021,  the sequences are continuously upgraded and refined, thus rendering claims thereto unclear as to which dated sequence is being claimed.  
	For the purposes of examination, ODC1 is interpreted as the ornithine decarboxylase gene, SAT1 is interpreted as the spermidine/spermine N1 acetyltransferase gene, PAOX is interpreted as the polyamine oxidase gene, and SRM1 is interpreted as the 
C.	In addition, as also noted in the Requirement for Restriction mailed 30 April 2021, NCBI reference sequence numbers raise the issue of new matter because the sequences can be updated after the filing date of the Application.  
Applicant is strongly cautioned against the introduction of new matter in response to this rejection.
	D,	Claims 8 and 14 are indefinite in the recitation “whether expression,” as it is unclear if the levels of the recited compounds or genes are actually analyzed.
	For the purposes of examination, the phrase is interpreted as “wherein expression.”
Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and performance of an abstract idea without significantly more. The claims recite analyzing metabolites, levels thereof, gene expression, and levels thereof in response to exposure to nanoparticles, and thus merely measure a naturally occurring correlation. This judicial exception is not integrated into a practical application because the claimed steps merely represent routine and generic steps; i.e., “preparing” a tissue or cell sample, “analyzing” naturally occurring metabolizes, as well as the generic and abstract steps of “analyzing” gene expression and “comparing” to controls. The claims therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than the natural phenomenon and the abstract steps,  the remaining claimed steps merely represent routine and generic laboratory procedures as discussed above and detailed below.
Claim Rejections - 35 USC § 102/103
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, in the alternative, under 35 U.S.C. 103 as obvious over Phukan et al (Sci. Rep., vol. 6, Document No. 29095, pages 1-12, published 5 July 2016). 
	It is noted that the cited document teaches all of the limitations of the instant claims.  Thus, the claims are either anticipated by or, alternatively, obvious over the cited reference.
	Because the cited reference is less than one year before the claimed foreign priority date, the rejection can be overcome without amending the claims by perfecting the foreign priority claim AND ALSO by invoking an exception under 35 U.S.C 102(b)(1).
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
20.	Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Travis et al (U.S. Patent Application Publication No. US 2015/0118218 A1, published  30 April 2015) and Aadal Nielsen et al (U.S. Patent Application Publication No. US 2014/0154725 A1, published 5 June 2014).
	Regarding claim 7, Travis et al teach methods for detecting neural injury induced by toxins (paragraph 0052), comprising preparing a sample (paragraph 0051), including those from humans (paragraph 0190), and analyzing for biomarkers, including N1-acetylspermine (paragraph 0015) and spermine (paragraph 0023).  Travis et al teach the expression (i.e., amount) of the biomarker is determined (paragraph 0012), and that the expression degree (i.e., amount) is compared to a control (paragraph 0110).  Travis et al also teach the methods have the added advantage of allowing the determination of the state of a subject’s neural injury (Abstract).  Thus, Travis et al teach the known techniques discussed above.	
	Travis et al do not teach testing for neurotoxicity of nanoparticles .
	However, Aadal Nilsen et al teach methods wherein nanoparticles are tested for neurotoxic effects, which as the added advantage of identifying hazardous nanoparticles so that appropriate measures can be enacted to prevent exposure (paragraph 0002).  Thus, Aadal Nielsen et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Travis et al and Aadal Nielsen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantages of allowing determination of the state of a subject’s neural injury as explicitly taught by Travis et al (Abstract) and the advantage of identifying hazardous nanoparticles so that appropriate measures can be enacted to prevent exposure as explicitly taught by Aadal Nielsen et al (paragraph 0002).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Travis et al and Aadal Nielsen et al could have been combined with predictable results because the known techniques of Travis et al and Aadal Nielsen et al predictably result in assays useful for detecting neural injury in a subject.
Regarding claim 8, the method of claim 7 is discussed above.
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Regarding claim 13, the method of claim 7 is discussed above.  Travis et al teach the biomarker that is detected includes the level of total polyamine oxidase (paragraph 0015), which is the expression product of the PAOX gene.  Travis et al also teach the expression degree (i.e., amount) of the biomarker is compared to a control (paragraph 0110).  Thus, by detecting the level of total polyamine oxidase, the expression of the PAOX gene is analyzed, and it would have been obvious to compare it to a control.


21. 	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Travis et al (U.S. Patent Application Publication No. US 2015/0118218 A1, published  30 April 2015) and Aadal Nielsen et al (U.S. Patent Application Publication No. US 2014/0154725 A1, published 5 June 2014) as applied to claim 7 above, and further in view of Rao et al (J. Neurochem., vol. 74, pages 1106-1111, published 2000). 
It is noted that while claims 8 and 13 have been rejected under as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 8 and 13, the method of claim 7 is discussed above.
Travis et al teach the detection of N1-acetylspermine (paragraph 0088), and spermine (i.e., claim 8; paragraph 0023).  Travis et al teach the biomarker that is detected includes the level of total polyamine oxidase (paragraph 0015), which is the expression product of the PAOX gene.  Travis et al also teach the expression degree (i.e., amount) of the biomarker is compared to a control (paragraph 0110).  Thus, by detecting the level of total polyamine oxidase, the expression of the PAOX gene is analyzed, and it would have been obvious to compare it to a control (i.e., claim 13).
Neither Travis et al nor Aadal Nielsen et al teach detection of putrescine and the claimed spermidine derivatives (i.e., claim 8) or the other genes of claim 13.
	However, Rao et al teach detection of putrescine and N1-acetylspermidine in injured brains (Abstract), as well as N8-acetylspermindine (page 1110).  Rao et al also teach the polyamine system, which includes the claimed compounds, is perturbed after CNS injury (Abstract).  Rao et al further teach Thu, Rao et al teach the known analyzing expression of genes (i.e., mRNA amounts), as well as the PAO, SAT (i.e., SSAT) and ornithine decarboxylase genes (Abstract).  Thus, Rao et al teach the techniques discussed above.
In addition, it is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “wherein” clause must give meaning and purpose to the manipulative steps.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the teachings of Travis et al and Aadal Nielsen et al with the teachings of Rao et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the advantages of testing compounds and gene expression whose levels are known to be perturbed following injury to the central nervous system as explicitly taught by Rao et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rao et al could have been applied to the method of Travis et al and Aadal Nielsen et al with predictable results because the known techniques of Rao et al predictably result in assaying for compounds and genes useful for detecting neural injury in a subject.
22. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Travis et al (U.S. Patent Application Publication No. US 2015/0118218 A1, published  30 April 2015), Aadal Nielsen et al (U.S. Patent Application Publication No. US 2014/0145725 A1, published 5 June 2014), and Rao et al (J. Neurochem., vol. 74, pages 1106-1111, published 2000) as applied to claim 13 above, and further in view of Borlak et al (U.S. Patent Application Publication No. US 2011/0064739 A1, published 17 March 2011).
Regarding claim 14, the method of claim 13 is discussed above in Section 21.
Neither Travis et al, Aadal Nielsen et al, nor Rao et al teach the SRM1 gene.
However, Borlak et al teach the polyamine synthesis genes include SRM1 (paragraphs 0156 and 0252).  Thus, Borlak et al teach the techniques discussed above.
In addition, it is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “wherein” clause must give meaning and purpose to the manipulative steps.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the teachings of Travis et al, Aadal Nielsen et al, and Rao et al with the teachings of Borlak et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the advantages of testing gene expression of a further gene whose levels are known to be associated with polyamine synthesis as explicitly taught by Borlak et al (paragraphs 0156 and 0252).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Borlak et al could have been applied to the method of Travis et al, Rao et al, and Aadal Nielsen et al with predictable results because the known techniques of Borlak et al predictably result in assaying  genes useful for detecting polyamine synthesis.



23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Travis et al (U.S. Patent Application Publication No. US 2015/0118218 A1, published  30 April 2015) and Aadal Nielsen et al (U.S. Patent Application Publication No. US 2014/0145725 A1, published 5 June 2014) as applied to claim 7 above, and further in view of Borlak et al (U.S. Patent Application Publication No. US 2011/0064739 A1, published 17 March 2011).
It is noted that while claim 13 has been rejected under as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 13, the method of claim 7 is discussed above in Section 20.
 Travis et al also teach the expression degree (i.e., amount) of the biomarker is compared to a control (paragraph 0110).  Thus, by detecting the level of a biomarker (e.g., the expression of the PAOX as discussed above), the gene is analyzed, and it would have been obvious to compare it to a control.
Neither Travis et al nor Aadal Nielsen et al teach the SRM1 gene.
However, Borlak et al teach the polyamine synthesis genes include SRM1 (paragraphs 0156 and 0252).  Thus, Borlak et al teach the techniques discussed above.
In addition, it is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “wherein” clause must give meaning and purpose to the manipulative steps.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the teachings of Travis et al and Aadal Nielsen et al with the teachings of Borlak et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the advantages of testing gene expression of a further gene whose levels are known to be associated with polyamine synthesis as explicitly taught by Borlak et al (paragraphs 0156 and 0252).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Borlak et al could have been applied to the method of Travis et al and Aadal Nielsen et al with predictable results because the known techniques of Borlak et al predictably result in assaying  genes useful for detecting polyamine synthesis.
Conclusion
24.	No claim is allowed.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634